Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 second line states "and/or" which is informal verbiage and the preferred verbiage should be more simply "at least one of A and B".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the plurality of trajectory candidates" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wongpiromsarn (US Patent Publication 2020/0385024).
Regarding claim 1, Wongpiromsarn discloses a computer-implemented method to operate an autonomous driving vehicle (ADV), comprising: (abstract)
receiving speed limit information for an autonomous driving vehicle (ADV), wherein the speed limit information includes a change in road speed limit for a current road of the ADV; (¶86, 97)
determining a tapered speed limit corresponding to the current road based on the speed limit information, wherein the tapered speed limit correspond to a gradual speed reduction from a first road speed limit to a second road speed limit; (¶108)
determining a cost function based on the tapered speed limit and the first and second road speed limits; (¶104)
generating a plurality of trajectory candidates based on the cost function; and selecting a trajectory based on the trajectory candidates to control the ADV using the selected trajectory. (¶11)

Regarding claim 2, Wongpiromsarn further discloses wherein the tapered speed limit is generated in response to determining that the current road of the ADV has an impending reduction in road speed limits. (¶97)

Regarding claim 3, Wongpiromsarn further discloses wherein the ADV has a speed planning time window smaller than a time window required for the ADV to slow down from the first road speed limit to the second road speed limit without applying a brake control. (¶58, 107)

Regarding claim 4, Wongpiromsarn further discloses wherein a cost of the cost function is set to a maximum cost for a trajectory candidate having a planned speed greater than a road speed limit for a corresponding section of the road. (¶166)

Regarding claim 5, Wongpiromsarn further discloses wherein a cost of the cost function is set to a zero cost for a trajectory candidate having a planned speed less than the tapered speed limit. (¶170)

Regarding claim 6, Wongpiromsarn further discloses wherein a cost of the cost function is set to a value proportional to a difference of the planned speed and the tapered speed limit for a trajectory candidate having a planned speed between the tapered speed limit and the road speed limit for the corresponding section of the road. (¶104, 108)

Regarding claim 7, Wongpiromsarn further discloses wherein the cost function includes jerk, acceleration, speed, distance, and/or speed limit costs. (¶104)

Regarding claim 8, Wongpiromsarn discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: (abstract)
receiving speed limit information for an autonomous driving vehicle (ADV), wherein the speed limit information includes a change in road speed limit for a current road of the ADV; (¶86, 97)
determining a tapered speed limit corresponding to the current road based on the speed limit information, wherein the tapered speed limit correspond to a gradual speed reduction from a first road speed limit to a second road speed limit; (¶108)
determining a cost function based on the tapered speed limit and the first and second road speed limits; (¶104)
generating a plurality of trajectory candidates based on the cost function; and selecting a trajectory based on the trajectory candidates to control the ADV using the selected trajectory. (¶11)

Regarding claim 9, Wongpiromsarn further discloses wherein the tapered speed limit is generated in response to determining that the current road of the ADV has an impending reduction in road speed limits. (¶97)

Regarding claim 10, Wongpiromsarn further discloses wherein the ADV has a speed planning time window smaller than a time window required for the ADV to slow down from the first road speed limit to the second road speed limit without applying a brake control. (¶58, 107)

Regarding claim 11, Wongpiromsarn further discloses wherein a cost of the cost function is set to a maximum cost for a trajectory candidate having a planned speed greater than a road speed limit for a corresponding section of the road. (¶166)

Regarding claim 12, Wongpiromsarn further discloses wherein a cost of the cost function is set to a zero cost for a trajectory candidate having a planned speed less than the tapered speed limit. (¶170)

Regarding claim 13, Wongpiromsarn further discloses wherein a cost of the cost function is set to a value proportional to a difference of the planned speed and the tapered speed limit for a trajectory candidate having a planned speed between the tapered speed limit and the road speed limit for the corresponding section of the road. (¶104, 108)

Regarding claim 14, Wongpiromsarn further discloses wherein the cost function includes jerk, acceleration, speed, distance, and/or speed limit costs. (¶104)

Regarding claim 15, Wongpiromsarn discloses a computer-implemented method, comprising: (abstract)
determining a reference speed curve to gradually slow down an autonomous driving vehicle (ADV); (¶108)
for each section of a plurality of road sections in speed limit information for an ADV, determining a reduction in speed limit for the road section from a first road speed limit to a second road speed limit; (¶108)
generating a tapered speed limit for the road section from the first road speed limit to the second road speed limit based on the reference speed curve; (¶108)
and storing the tapered speed limit for the section of road in the speed limit information, wherein the tapered speed limit is used by the ADV to generate driving trajectory candidates. (¶11)

Regarding claim 16, Wongpiromsarn further discloses wherein the reference speed curve corresponds to a speed curve to slow down an ADV with a throttle and a brake control of the ADV released while maintaining a same steering for the ADV. (¶107)

Regarding claim 17, Wongpiromsarn further discloses wherein the tapered speed limit is generated by truncating the reference speed curve starting at a speed corresponding to the first road speed limit and ending at a speed corresponding to the second road speed limit. (¶108, 166, 170)

Regarding claim 18, Wongpiromsarn further discloses wherein the tapered speed limit indicates a plurality of speed limits at a plurality of points along the road section. (¶97)

Regarding claim 19, Wongpiromsarn further discloses wherein the tapered speed limit is used to generate a plurality of trajectory candidates based on a cost function. (¶107, 166, 170)

Regarding claim 20, Wongpiromsarn further discloses wherein one of the plurality of trajectory candidates is selected as a trajectory having a lowest cost to control the ADV based on the selected trajectory. (¶107, 166, 170)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669